Citation Nr: 1432458	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for an upper back disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1973 to May 1981.
      
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1. The competent evidence of record does not demonstrate that the Veteran's current low back disorder is related to his in-service back injuries.  Lumbar arthritis did not manifest within one year of separation from service.

2. The competent evidence of record does not demonstrate that the Veteran's current upper back disorder is related to his in-service back injuries.  Thoracic or cervical arthritis did not manifest within one year of separation from service. 


CONCLUSIONS OF LAW

1. The Veteran's current low back disorder was not incurred in or aggravated by active duty service and arthritis may not be presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The Veteran's current upper back disorder was not incurred in or aggravated by active duty service and arthritis may not be presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in January 2011, October 2011 and January 2012.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In July 2010, the Veteran was afforded a VA examination which, for reasons discussed below, the Board finds adequate.  In December 2010 and December 2011, in response to the Veteran's identification of private treatment records, VA informed him how it could assist in obtaining such records; however, the Veteran did not reply.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Additionally, at the October 2012 Board hearing, testimony was elicited by the Veteran's representative and the Veterans Law Judge (VLJ) regarding his symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2013).  

Legal Principles and Analysis

The Veteran claims that his current back disorders are the result of an injury he suffered in service where, while working as a mechanic, he strained his back in an attempt to repair a broken axle.  The Board finds, however, that while service treatment records clearly document back injuries, the preponderance of the evidence indicates that they are unrelated to his current upper and low back disorders.  Although the claims at issue are listed separately on the title page, because most of the pertinent evidence is overlapping, the Board will discuss both issues together.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a January 1973 entrance examination, the Veteran denied a history of back problems and the examiner noted a normal spine. In September 1978 service treatment records show findings of a back sprain.  He gave a history of several days of back pain after lifting something.  He had a painful range of motion with a left sided spasm.  He could heal and toe walk and sensation was normal.  He was not to lift anything heavy for two weeks.  He was to get physical therapy 3 times a week for 2 weeks.  He reported some improvement with therapy completed.

In April 1980 the Veteran was seen for complaints of low back pain for 1 day.  The Veteran reported he had been lifting.  He reported back pain before.  He was started on treatment with heat and ultrasound and did not report after his second visit.  In a January 1981 separation examination, the Veteran reported a history of recurrent back pain, but the examiner noted a normal spine and musculature and added that his back had been treated with physical therapy and aspirin.  The clinical evaluation was normal.

In an October 2012 Board hearing, the Veteran stated that his post-service occupations included working as a mechanic, a welder, and a machinist.  Similar information is elsewhere on file.

In a February 1985 private treatment record, the Veteran complained of upper back pain and reported that about two years prior he had been involved in a motorcycle accident in which he fractured his cervical and thoracic vertebrae.  In a February 2010 private treatment record, he reported knee and back pain following an incident two weeks before where he had been tightening bolts and felt something pull.  

In July 2010, the Veteran was afforded a VA examination.  As to the upper back, the examiner diagnosed the Veteran with intermittent muscle spasms of the upper thoracic spine secondary to activities, work and osteoporosis resulting in compression injuries.  He opined that the spasms were unrelated to his in-service injuries because his post-service occupations involved significant physical labor with heavy machinery and because the Veteran reported that he often goes a month or two without upper back problems.  As to the low back, the examiner noted that palpitation of the thoracic and lumbar paraspinal muscles revealed no pain or muscle spasm.  He diagnosed the Veteran with L4 and L5 disk bulge with sciatic pain but opined that it was not related to the in-service muscle spasms.  The examiner noted that the disk bulge onset within the last year but the in-service injury occurred about 30 years prior and that both the in-service injuries and his post-service chiropractic treatment involved the muscles, not a disk bulge.  In forming his opinion, the examiner reviewed the full claims file, interviewed and examined the Veteran and provided an extensive and accurate history of his back problems.

In a February 2011 letter, Dr. "D.B." opined that the in-service injuries that the Veteran suffered "could have been the start" of his current low back problems because, even though the treatment he received seemed to improve his condition, physical therapy often only treats symptoms and not the cause of injuries.  In an October 2012 letter, Dr. D.B. added that the motorcycle accident which resulted in fractures of the neck and upper thoracic spine had "nothing to do with his present condition" because the fractures would have healed within six to eight weeks.  He also noted that a recent work-related right knee injury aggravated his low back because it causes misalignment in his spine.  

Although Dr. D.B. stated that he had been treating the Veteran for "various musculoskeletal subluxations for a variety of reasons" since February 1985, his opinion does little to establish a nexus to the Veteran's in-service injuries.  First, Dr. D.B. addresses only the Veteran's low back-he failed to provide an opinion on the upper back claim.  Second, Dr. D.B.'s conclusion regarding the low back not only lacks an adequate level of certainty-"could have been the start" suggests a probability of less than 50 percent-it is not well supported.  Indeed, Dr. D.B. appears to put the most emphasis on how the right knee injury, which is not service connected, affects the low back.  Moreover, he fails to explain why a motorcycle accident-an event that would presumably be at least as severe as the heavy lifting involved in the in-service injuries-has "nothing" to do with his current back problems.  Although the February 2011 letter indicates that Dr. D.B. reviewed the Veteran's service treatment records, it does not appear that he reviewed the entire claims folder, nor does he address the Veteran's significant post-service occupational history.  Because the VA examiner reviewed the full claims file, provided a detailed history of the Veteran's back problems, examined the Veteran and provided fully supported opinions consistent with the evidence of record, the Board finds that its probative value outweighs that of Dr. D.B.'s opinions.

Regardless, the Veteran contends that his back disorders are related to service and that he has continued to experience back pain since then.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
Diagnosing the etiology of any particular episode of upper or low back pain is outside the scope of the Veteran's lay competency, especially in light of his post-service work history and motorcycle accident.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent, however, to report experiencing upper and low back pain as this comes to him through his senses; still, the Board must evaluate the credibility of those assertions.

Any contention that the Veteran experienced continuous upper back pain since service is inconsistent with the evidence of record.  Notably, in an October 2010 notice of disagreement, the Veteran's representative stated that his upper back disorders had resulted from the motorcycle accident, and in a February 2011 statement, the Veteran said that his upper back healed after the motorcycle accident.  Statements asserting continuous upper back pain since service are therefore afforded little credibility.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Similarly, the Veteran's lay assertions of continuous and uninterrupted low back pain since service are inconsistent with the record.  In a February 2010 private treatment record, the Veteran stated that his low back pain onset a week or two prior, and in the July 2010 VA examination, the Veteran described his low back pain as intermittent.

Although a November 2010 statement by the Veteran's mother asserting that he experienced back problems after service is not explicitly contradicted by the evidence, the context within which she made the statement, and the relationship she has with her son, undermines its probative value.  See United States v. Abel, 469 U.S. 45 (1984) (holding that impeachment of a witness for bias was proper).  Standing alone, it is insufficient to overcome the substantial evidence against the Veteran's claims.  

Thus, for the reasons stated above, there is no credible evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  Nor is there evidence showing that arthritis of the spine manifest to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Therefore the claims are denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application. Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for an upper back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


